Jennet, J.
One Dennis Cronin died September 9, 1916, from an injury which arose out of and in the course of his employment. He left a son, James F. Cronin, then under the age of eighteen, who was his sole dependent. A finding was made by the Industrial Accident Board establishing these facts. On October 9, 1916, the insurer entered into an agreement with the duly appointed guardian of the son to pay compensation for his benefit in weekly payments of $10 for four hundred weeks. St. 1911, c. 751, Part II, § 14. No appeal was taken.
The son became eighteen years of age in December, 1917, and the insurer since that time has instituted proceedings before the board contending that it ought not to be compelled to make further payments because of this fact and because he has become self-supporting. The insurer does not seek any modification of the amount payable under the agreement, but only the suspension of all payments. In the present proceeding, the single member of the board found that the dependent was receiving a weekly wage of $17 and denied the request for suspension. There was no express finding that the dependent had become self-supporting, but we assume the existence of that fact. The full board adopted the findings of the single member, and held that the dependent was entitled to the continuance óf the weekly payments. In the Superior Court, a decree was entered in accordance with the decision of the board.
The only question is whether the insurer is entitled to be relieved from the payments which it had agreed to make. The dependent at the time of the agreement was “conclusively presumed to be wholly dependent for support” on the father. St. 1911, c. 751, Part II, § 7, as amended by St. 1914, c. 708, § 3. Such dependency was created by the statute as of the time of the injury, and the amount payable, within defined limits, was controlled by the statute. St. 1911, c. 751, Part II, §§ 6,7, as amended by St. 1914, c. 708, §§ 2, 3. Where dependency, as in this case, is not to be determined as a question of fact, but exists by virtue of the statute, it is not affected by the wealth or poverty of the dependent. Bott’s Case, 230 Mass. 152. Gavaghan’s Case, 232 *7Mass. 212. In Bolt’s case, it was held that the remarriage of the dependent widow to one from whom she received ample support did not terminate her right of compensation. This is decisive. There is no distinction between a widow conclusively deemed to be dependent and a son as to whom the same conclusive statutory presumption exists.

Decree affirmed.